DETAILED ACTION
	This communication is responsive to Application #17096851 filed 11/12/2020. Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 20150281809).
Regarding claim 1, FOSTER teaches an on-board synchronization device, comprising a first circuit and at least one second circuit <Fig 1 and Paragraph 12 (where the synchronization device is the sensor system); FIG 2 (where the GPS receiver is the first circuit and the real time embedded processor is the at least one second circuit)>, wherein
the first circuit is configured to receive an initial signal containing Universal Time Coordinated (UTC), generate a first signal containing the UTC, and output the first signal to at least one on-board device, such that the at least one on-board device synchronizes its built-in clock with the UTC based on the first signal <Paragraph 17 (where the GPS receiver synchronizes with the received UTC and generates the PPS. As the PPS is synched to the UTC, it contains the information of the UTC); FIG 2 and Paragraph 15 (where the GPS receiver outputs the PPS to the real time embedded processor on the same TSSP node. Said processor has a GPS clock oscillator locked to the PPS from the GPS receiver)>, and
the second circuit is configured to receive a Pulse Per Second (PPS) signal, generate a periodic second signal with a same phase as the PPS signal, and output the second signal or the PPS signal to the at least one on-board device, such that the at least one on-board device performs a predetermined action based on the second signal or the PPS signal <FIG 2 and Paragraph 15, 30, and 35 (where the real time embedded processor is configured to receive the PPS signal and output packets with GPS time tags to a central processor platform); Paragraph 19 (where the central process platform, upon received the second signal, transmits an impulsive signal to establish an epoch cycle as a basis to measure time throughout the TSSP array)>.
Regarding claim 2, FOSTER teaches wherein the first circuit comprises: a time signal input terminal, a first signal generating module, and a plurality of first signal output terminals <Paragraph 12 (where the GPS receiver has a time signal input terminal as it receives UTC; where the GPS receiver has an oscillator as the first signal generating module used to generate the PPS; where GPS receivers with different outputs may also be used)>, wherein
the time signal input terminal is configured to receive the initial signal containing the UTC and output it to the first signal generating module <Paragraph 12 (The GPS receiver synchronizes with the GPS UTC) and Paragraph 15 (The GPS receiver receives from the GPS satellite constellation)>,
the first signal generating module is configured to generate the first signal based on the initial signal containing the UTC, and output it to each of the plurality of first signal output terminals <Paragraph 12 (where the GPS receiver has an oscillator to generate the PPS for output and GPS receivers with different outputs may be used)>, and
each of the plurality of first signal output terminals is connected to one or more on-board devices and is configured to output the first signal to the connected one or more on-board devices <Paragraph 12 and FIG 2 (where GPS receivers with different outputs may be used. The Embedded Real Time Processor is an on-board device that receives the output)>.
Regarding claim 12, FOSTER teaches wherein the on-board comprises one or more of:
a laser radar, a millimeter wave radar, an ultrasonic radar, a laser rangefinder, a Time-of-Flight (TOF) camera, a binocular stereo vision camera, a structured light based depth camera, an infrared camera, an industrial controller, a server, or an Application Specific Integrated Circuit (ASIC) <Paragraph 12 (video cameras and infrared detectors are disclosed) and Paragraph 61 (servers are disclosed)>. 
Regarding claim 13, FOSTER teaches a smart machine comprising:
at least one on-board device <FIG 2>;
a satellite positioning device <FIG 2 element 220 (GPS Receiver); and
an on-board synchronization device, comprising a first circuit and at least one second circuit <Fig 1 and Paragraph 12 (where the synchronization device is the sensor system); FIG 2 (where the GPS receiver is the first circuit and the real time embedded processor is the at least one second circuit)>, wherein
the first circuit is configured to receive an initial signal containing Universal Time Coordinated (UTC), generate a first signal containing the UTC, and output the first signal to at least one on-board device, such that the at least one on-board device synchronizes its built-in clock with the UTC based on the first signal <Paragraph 17 (where the GPS receiver synchronizes with the received UTC and generates the PPS. As the PPS is synched to the UTC, it contains the information of the UTC); FIG 2 and Paragraph 15 (where the GPS receiver outputs the PPS to the real time embedded processor on the same TSSP node. Said processor has a GPS clock oscillator locked to the PPS from the GPS receiver)>, and
the second circuit is configured to receive a Pulse Per Second (PPS) signal, generate a periodic second signal with a same phase as the PPS signal, and output the second signal or the PPS signal to the at least one on-board device, such that the at least one on-board device performs a predetermined action based on the second signal or the PPS signal<FIG 2 and Paragraph 15, 30, and 35 (where the real time embedded processor is configured to receive the PPS signal and output packets with GPS time tags to a central processor platform); Paragraph 19 (where the central process platform, upon received the second signal, transmits an impulsive signal to establish an epoch cycle as a basis to measure time throughout the TSSP array)>.
Regarding claim 14, FOSTER teaches wherein the first circuit comprises: a time signal input terminal, a first signal generating module, and a plurality of first signal output terminals <Paragraph 12 (where the GPS receiver has a time signal input terminal as it receives UTC; where the GPS receiver has an oscillator as the first signal generating module used to generate the PPS; where GPS receivers with different outputs may also be used)>, wherein
the time signal input terminal is configured to receive the initial signal containing the UTC and output it to the first signal generating module <Paragraph 12 (The GPS receiver synchronizes with the GPS UTC) and Paragraph 15 (The GPS receiver receives from the GPS satellite constellation)>,
the first signal generating module is configured to generate the first signal based on the initial signal containing the UTC, and output it to each of the plurality of first signal output terminals <Paragraph 12 (where the GPS receiver has an oscillator to generate the PPS for output and GPS receivers with different outputs may be used)>, and
each of the plurality of first signal output terminals is connected to one or more on-board devices and is configured to output the first signal to the connected one or more on-board devices <Paragraph 12 and FIG 2 (where GPS receivers with different outputs may be used. The Embedded Real Time Processor is an on-board device that receives the output)>.
Regarding claim 20, FOSTER teaches wherein the on-board device comprises one or more of:
a laser radar, a millimeter wave radar, an ultrasonic radar, a laser rangefinder, a Time-of-Flight (TOF) camera, binocular stereo vision camera, a structured light based depth camera, an infrared camera, an industrial controller, a server, or an Application Specific Integrated Circuit (ASIC) <Paragraph 12 (video cameras and infrared detectors are disclosed) and Paragraph 61 (servers are disclosed)>.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20150281809) as applied to claims 1-2, 12-14, and 20 above, and further in view of Wang et al. (US 20210354719) hereby referred to as WANG719.
Regarding claim 7, FOSTER teaches wherein the first circuit is configured to receive the initial signal containing the UTC from a satellite positioning device, the second circuit is configured to receive the PPS signal from the satellite positioning device <FOSTER: Paragraph 12 and FIG 2 (where the first circuit includes the GPS receiver which passes the UTC information to the rest of the first circuit)>.
However, FOSTER does not disclose the satellite positioning device and the on-board device are located on a same smart machine.
WANG719, in the same field of endeavor, teaches wherein the first circuit is configured to receive the initial signal containing the UTC from the satellite positioning device <WANG719: FIG 5 item 504, 501, and 503; Paragraph 79 (where the GPS is part of the sensor interface and can send UTC information to a Sensor processing module or a sensor control module), the second circuit is configured to receive the PPS signal from the satellite positioning device <WANG719: FIG 5 item 504 and 591; Paragraph 75 (where the Synchronization module receives the PPS signal from the GPS/sensor interface)>, and the on-board device and satellite positioning device are located on a same smart machine <WANG719: FIG 1 item 101 (where the sensor system described above is within an autonomous driving vehicle)>.  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified the device of FOSTER and with the device arrangement of WANG719. One of ordinary skill in the art would have been motivated to make this modification for actions that quickly react to output of onboard sensors to allow the small vehicle to travel with minimal human interaction <WANG719: Paragraph 2>.
Regarding claim 8, FOSTER teaches wherein the first circuit is configured to receive the initial signal containing the UTC from a satellite positioning device, the second circuit is configured to receive the PPS signal from the satellite positioning device, and the satellite positioning device and the on-board device are located on a same smart machine <FOSTER: Paragraph 12 and FIG 2 (where the first circuit includes the GPS receiver which passes the UTC information to the rest of the first circuit)>.
However, FOSTER does not disclose the satellite positioning device and the on-board device are located on a same smart machine.
WANG719., in the same field of endeavor, teaches wherein the first circuit is configured to receive the initial signal containing the UTC from the satellite positioning device <WANG719: FIG 5 item 504, 501, and 503; Paragraph 79 (where the GPS is part of the sensor interface and can send UTC information to a Sensor processing module or a sensor control module), the second circuit is configured to receive the PPS signal from the satellite positioning device <WANG719: FIG 5 item 504 and 591; Paragraph 75 (where the Synchronization module receives the PPS signal from the GPS/sensor interface)>, and the on-board device and satellite positioning device are located on a same smart machine <WANG719: FIG 1 item 101 (where the sensor system described above is within an autonomous driving vehicle)>.  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified the device of FOSTER and with the device arrangement of WANG719. One of ordinary skill in the art would have been motivated to make this modification for actions that quickly react to output of onboard sensors to allow the small vehicle to travel with minimal human interaction <WANG719: Paragraph 2>.
Regarding claim 19, FOSTER teaches wherein the first circuit is configured to receive the initial signal containing the UTC from a satellite positioning device, the second circuit is configured to receive the PPS signal from the satellite positioning device, and the satellite positioning device and the on-board device are located on a same smart machine <FOSTER: Paragraph 12 and FIG 2 (where the first circuit includes the GPS receiver which passes the UTC information to the rest of the first circuit)>.
However, FOSTER does not disclose the satellite positioning device and the on-board device are located on a same smart machine.
WANG719, in the same field of endeavor, teaches wherein the first circuit is configured to receive the initial signal containing the UTC from the satellite positioning device <WANG719: FIG 5 item 504, 501, and 503; Paragraph 79 (where the GPS is part of the sensor interface and can send UTC information to a Sensor processing module or a sensor control module), the second circuit is configured to receive the PPS signal from the satellite positioning device <WANG719: FIG 5 item 504 and 591; Paragraph 75 (where the Synchronization module receives the PPS signal from the GPS/sensor interface)>, and the on-board device and satellite positioning device are located on a same smart machine <WANG719: FIG 1 item 101 (where the sensor system described above is within an autonomous driving vehicle)>.  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified the device of FOSTER and with the device arrangement of WANG719. One of ordinary skill in the art would have been motivated to make this modification for actions that quickly react to output of onboard sensors to allow the small vehicle to travel with minimal human interaction <WANG719: Paragraph 2>.

Allowable Subject Matter
Claim 3-6, 9-11, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WANG (US 20170127368) discloses synchronization within a base station system including a display and a splitter module for the pulse per second signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELIE T NGO whose telephone number is (571)272-0180. The examiner can normally be reached Mon - Thur: 8am - 5pm; 2nd Fri: 8am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justin C Mikowski can be reached on (571) 272-8525. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELIE T NGO/Examiner, Art Unit 4184       

/DIANE L LO/Primary Examiner, Art Unit 2466